Citation Nr: 1646659	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  08-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral leg paralysis formerly claimed as a bilateral leg disability.

2. Entitlement to service connection for depression, to include as secondary to service connected disabilities. 

3. Entitlement to service connection for a disability manifested by dizziness, to include peripheral vestibular disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, Puerto Rico regional office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously before the Board in August 2012, at which time, inter alia, the above-captioned issues were remanded for further development of the record.  

The Board also remanded a claim of entitlement to service connection for traumatic brain injury (TBI), which was granted by the RO in a March 2016 rating decision.  This is considered to be a full grant of benefits sought on appeal as to this issue. 

The Board also, in part, granted a 50 percent rating for chronic headaches, effective January 25, 2010, and restored a 10 percent rating (from May 1, 2009 to July 19, 2010) for bilateral hearing loss.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) within 120 days. The Board's decision is final as of the date stamped on the face of the decision when it was mailed. See 38 C.F.R. § 20.1100 (2015).

In a March 2016 rating decision, the RO implemented the Board's August 2012 decision and granted a 50 percent rating for chronic headaches, effective January 25, 2010, and restored the 10 percent rating for bilateral hearing loss.  This was a ministerial task, and not one of discretion or a new adjudication.

In November 2016, the Veteran stated that he disagreed with the ratings assigned for chronic headaches and hearing loss.  Although the submission meets the requirement of a notice of disagreement (NOD), an NOD cannot be filed against an RO decision that implements a decision made by the Board.  The Court has not expressly addressed this type of issue but it implied that it was not permissible to do so in a precedential Order.  See Harris v. Nicholson, 19 Vet. App. 345 (2015).  The Court indicated that the claimant in that case was attempting to get a second chance to appeal the Board decision by filing an NOD with an implementing rating decision. Id. at 348; see also Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  Thus, allowing as sufficient an NOD to an implementing rating decision would result in this situation.

As such, and as noted below, those claims are referred to the RO for appropriate action as the issuance of a rating decision is necessary as opposed to a statement of the case.  Then the Veteran will have an opportunity to appeal any benefits denied in the new rating decision rather than the rating decision that merely implemented the Board's prior decision.

Thus, the issues of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to an evaluation in excess of 50 percent for chronic headaches, and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) have been raised by the record in November 2016 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

In a March 2016 rating decision, the RO granted service connection for TBI and assigned a 10 percent rating effective October 12, 2011.  The Veteran filed a notice of disagreement (NOD) in November 2016, contesting the assigned rating.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim. Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The issue of entitlement to service connection for a disability manifested by dizziness, to include peripheral vestibular disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim of service connection for a disorder of the legs was last denied in an April 2005 decision by the Board.

2. Evidence received since the April 2005 Board decision does not relate to a previously unestablished fact necessary to substantiate the claim.

3. The Veteran's psychiatric disorder, diagnosed as depressive disorder, is related to his service-connected TBI, chronic headaches, and hearing loss. 


CONCLUSIONS OF LAW

1. The April 2005 Board decision that denied entitlement to service connection for a bilateral leg disability, now claimed as paralysis of the legs, is final. 38  U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 20.1100 (a), 20.1104 (2015).

2. Evidence received since the April 2005 Board decision is not new and material and the claim for service connection for a bilateral leg disability, now claimed as paralysis of the legs, is not reopened. 38  U.S.C.A. § 5108 (West 2014); 38  C.F.R. § 3.156 (a)(2015).

3. The criteria for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38  C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)(2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159 (b).  In this case, compliant VCAA notice was provided in  December 2007 and more recently in December 2014 per the Board's August 2012 remand. See also Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA has obtained all relevant VA and non-VA records that are pertinent to the appeal.  No outstanding records have been identified. 

A VA medical examination was not provided in connection with the bilateral leg claim.  However, new and material evidence in support of the claim has not been presented or secured.  Under these circumstances, a VA medical examination is not necessary. See 38  C.F.R. § 3.159 (c)(4)(iii).  Thus, VA's duty to assist has been met with respect to the bilateral leg claim.  

New and Material Evidence - Bilateral Leg Paralysis/Disability 

Generally, a claim which has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

The Veteran seeks to reopen a claim of entitlement to service connection for bilateral leg paralysis, formerly claimed as a bilateral leg disability.  

In an April 2005 decision, the Board denied a claim of entitlement to service connection for a disorder of the legs, specifically finding that there was no evidence of a chronic leg disorder related to military service.  The Board expressly considered the Veteran's complaints of leg pain/weakness, but noted that they were part and parcel to underlying (non-service connected) lumbosacral/back pathology.  Indeed, at the time of the April 2005 decision, VA treatment records confirmed chronic low back pain with radicular pain and symptoms of tingling and numbness down both legs.  The Board also considered the Veteran's service treatment records, which showed trauma to the right leg and a scar of the left knee, but determined that there was no competent medical evidence of any sequelae (residuals).  The Board lastly considered the diagnosed Schamberg's disease (pigmented purpura), but found that there was nothing in the record causally relating the rather recent development of this disease to the Veteran's military service.  In summary, the evidence at the time of the April 2005 Board decision failed to establish a nexus between the Veteran's leg disorder/symptoms and service.  Further, as service connection had not been established for a lumbar spine disability, it followed that service connection for the related leg disorder/radicular symptoms could not be granted on a secondary basis. 

Notice of this decision was mailed in May 2005.  The Veteran did not appeal this decision.  Instead, the Veteran filed a new claim for service connection for his legs (paralysis of) in May 2007.  Therefore, the April 2005 Board decision became final. In order to reopen the claim, the Veteran must provide new and material evidence.

Evidence submitted since the April 2005 decision consists almost exclusively of VA treatment records documenting ongoing complaints of a leg rash and low back pain with associated radicular leg pain.  

Such evidence is cumulative or redundant of the evidence already of record at the time of the April 2005 decision and does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  Indeed, the above-mentioned VA treatment records merely document the existence of a current bilateral leg disability-a fact that had already been established at the time of the April 2005 decision.  Significantly, the VA medical records do not link any current leg disability to his service, nor has the Veteran proffered any evidence in the form of a nexus opinion in support of his claim.  Moreover, to date, service connection for a lumbar spine disability has not been established; thus, a secondary theory of entitlement is not raised by the current record. 

In summary, the Board finds that new and material evidence has not been received. Reopening the claim of service connection for a bilateral leg disability, now claimed as paralysis of the legs, is not warranted. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection - Acquired Psychiatric Disorder

In general, service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service. 38 U.S.C.A. § 1113 (b)(West 2014); 38 C.F.R. § 3.303 (d)(2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  

Psychoses are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for a psychosis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after active service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. 38 C.F.R. § 3.310 (a)(2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis 

The Veteran asserts that his acquired psychiatric disorder, diagnosed as depressive disorder, is related to his service-connected disability/disabilities - specifically, chronic, recurrent headaches and/or hearing loss.  The record also reasonably raises a secondary theory of entitlement with respect to the now service-connected TBI. 

In this case, the most competent and probative medical evidence of record-namely, a 2016 private medical opinion-supports the Veteran's claim for service connection for a depressive disorder on a secondary basis.  

In this regard, the Veteran recently submitted a June 2016 private psychiatric evaluation report in which Dr. A.I., M.D. (who is certified by the American Board of Psychiatry and Neurology) unequivocally opined that the Veteran's organic-based depressive disorder was related to his chronic headaches/migraines that were directly connected with his in-service trauma (i.e., TBI) and also connected to his hearing impairment.  He explained, in part, "If you review my quite extensive and comprehensive report you can clearly see that with development of traumatic brain injury [the Veteran] developed a significant amount of chronic pain in the form of posttraumatic headaches/migraines.  Development of this pain which is chronic and consistent as well as severe-the notes clearly identified [the Veteran] rating his pain as 8 of 10, with 10 being very severe intolerable headache-will lead to development of depressive symptomatology as well in the form of organic-based chronic pain related depression."  He went on to state, "I also provided information in the beginning of my report of how impairment in the hearing...also leads to development of depressive symptomatology.  Consequently there was more than one factor that led to development of secondary depression or organic-based depression with [the Veteran] as explicitly described in my report."

In rendering his opinion, which is voluminous and need not be repeated in its entirety here, the examiner reviewed the Veteran's service treatment records and post-service treatment records, considered the Veteran's chronic pain from other non-service connected disabilities (finding that there was at least a 50 percent possibility that the Veteran's specific depressive symptoms were related to service-related chronic pain problems), and provided a rationale for his conclusion, citing to numerous medical studies/data in support of his conclusion. 

For these reasons, the Board finds the June 2016 private opinion is highly probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There are no equally (or more) probative medical opinions of record to the contrary.

The Board acknowledges that the record also contains a 2008 (negative) VA opinion and a 2011 (positive) private opinion.  However, these opinions were deemed inadequate by the Board in its previous remand and are thus of little probative value.  The record also contains a January 2015 VA mental examination report in which the examiner opined that the depression was not related to military service or secondary to service-connected conditions.  The examiner did not provide a rationale for his opinion; nor did he otherwise specifically consider the Veteran's service-connected headaches or hearing loss as directed by the Board's previous remand.  Accordingly, the January 2015 VA opinion is likewise of little probative value here. 

In summary, taken as a whole and based on the most probative medical evidence of record, the Board finds that the Veteran's diagnosed depressive disorder cannot satisfactorily be disassociated from the service-connected headaches, TBI and hearing impairment.  In other words, the evidence weighs in favor of a finding of a positive relationship between the Veteran's currently diagnosed psychiatric disorder and the aforementioned service-connected disabilities. 

In light of the above, the Board finds that service connection for a psychiatric disorder, diagnosed as depressive disorder, secondary to service-connected headaches, TBI, and hearing loss is warranted. 


ORDER

The application to reopen the claim for entitlement to service connection for a bilateral leg disability is denied. 

Service connection for depressive disorder is granted. 


REMAND

A Disability Manifested By Dizziness 

The Veteran seeks service connection for a disability manifested by dizziness, also claimed as Meniere's disease.  In August 2012, the Board remanded the claim in order to obtain a VA examination from a VA otolaryngologist to determine the nature and etiology of the claimed disability.  The examiner was specifically asked to address whether any diagnosed disability manifested by dizziness was related to verified in-service head trauma (now service-connected TBI), or whether it was due to/aggravated by service-connected headaches or hearing loss. 

The requested examination was conducted in January 2015.  The examiner provided a current diagnosis of peripheral vestibular disorder.  He stated that the diagnostic data did not support a diagnosis of Meniere's disease.  He then opined that the etiology of the vertigo was "non-otologic" and, therefore, "was less likely than not less than (50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  Although the examiner determined that the Veteran's vertigo/dizziness was non-otologic in nature, the January 2015 opinion is problematic because it does not otherwise address the etiology of the diagnosed peripheral vestibular disease.  The opinion does not consider whether the peripheral vestibular disease is related to the in-service head trauma (or, the now service-connected TBI), or service-connected headaches.  For these reasons, the Board finds that an addendum opinion should be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the January 2015 VA physician to obtain an addendum opinion concerning the Veteran's claim for a disability manifested by dizziness.  The records contained in the Virtual VA system and VBMS, must be provided to the examiner for review, including a copy of this remand, in conjunction with the requested opinion.  If that VA physician is unavailable, provide the claims file, including a copy of this remand, to an appropriate VA physician for the opinion.

After reviewing the claims file, the reviewer should specifically opine as to whether the currently diagnosed peripheral vestibular disorder (or any other diagnosed disability manifested by vertigo/dizziness) (A) had its onset during service from head trauma sustained therein, or (B) is proximately due to, or aggravated by service-connected (i) chronic headaches, and/or (ii) traumatic brain injury (TBI). 

If it is determined that the peripheral vestibular disorder is aggravated by a service connected disability, the examiner should state whether it possible to determine the baseline severity of this disability prior to aggravation; if so, he/she should describe this baseline, as well as the increase in symptomatology as a result of aggravation. 

The reasons and bases for all opinions should be provided. If the examiner finds that they are unable to express one or more of the requested opinions without resorting to speculation, the reasons and bases for that conclusion should be provided, and evidence that might enable the requested opinion to be provided should be identified. 

2. Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


